UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 February 25, 2011 (Date of Report (Date of Earliest Event Reported)) United Bancorp, Inc. (Exact name of registrant as specified in its charter) Michigan 0-16640 38-2606280 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 2723 South State Street, Ann Arbor,MI 48104 (Address of principal executive offices) (517) 423-8373 (Registrant’s telephone number including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition On February 25, 2011, United Bancorp, Inc. issued the press release furnished with this report as Exhibit 99.1, which is here incorporated by reference. This report and the exhibit are furnished to, and not filed with, the Commission. Item 9.01 Financial Statements and Exhibits (c)Exhibits Press Release dated February 25, 2011 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. United Bancorp, Inc. (Registrant) By: Date: February 25, 2011 /s/ Randal J. Rabe Randal J. Rabe Executive Vice President and Chief Financial Officer 2 EXHIBIT INDEX Exhibit Number Document Press Release dated February 25, 2011. 3
